                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                       )
                                                   )
                    Plaintiff,                     )
                                                   )
              v.                                   )   Case No. 4:20-cv-01912-SEP
                                                   )
 CO1, et al.,                                      )
                                                   )
                    Defendants.                    )

                                   MEMORANDUM AND ORDER
           This matter is before the Court on Plaintiff Joseph Michael Devon Engel’s motion for
leave to proceed in forma pauperis on appeal. Doc. [11]. The Court dismissed this action on
March 19, 2021, stating that an appeal would not be taken in good faith. See 28 U.S.C.
§ 1915(a)(3). It is not apparent that Plaintiff now seeks appellate review of any issue that is not
frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962). Further, Plaintiff has
engaged in the practice of repeatedly filing meritless lawsuits in this Court. At this time, he has
filed over one hundred (100) meritless lawsuits in this Court, which is an abuse of the judicial
process. For the foregoing reasons, Plaintiff’s motion to proceed in forma pauperis on appeal
will be denied.
           Accordingly,
           IT IS HEREBY ORDERED that Plaintiff’s motion to proceed in forma pauperis on
appeal (Doc. [11]) is DENIED.
           IT IS FURTHER ORDERED that Plaintiff shall file any future documents or pleadings
in connection with his appeal directly with the United States Court of Appeals for the Eighth
Circuit.
           Dated this 29th day of June, 2021.



                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE
